DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Brallier (9,333,643 B2).
Brallier discloses the invention including: a solid body (e.g., see Fig. 4) comprised of a cutting face (the area where the blade are located) wherein the cutting face is comprised of a plurality of horizontal slots 6; and a blade (see Fig. 4) having a sharp edge and a spine end (inherently disclosed) opposite of the sharp edge wherein the blade may be removably secured in any one of the plurality of slots of the cutting face with the spine end within the slot and the sharp edge of the blade out of the slot and facing away from the cutting face; a compartment 8-9; the plurality of slots are spaced apart at one-eighth of an inch intervals (see col. 2, lines 20-27); measurement  indicia (inherently disclosed by indicating some embodiment use metric and English measurement); a receiving bay (the outer surface of the body since there is no structural limitation defined in claim about the term bay); an aperture 7 configured to receive a screw 10, a pressure face 1; a gripping face (the side surface adjacent to the slots in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brallier (9,333,643 B2) in view of Quimby et al. (2014/0068951 A1).
Brallier discloses the invention substantially as claimed except for two apertures and screws.  However, Quimby et al. teaches the use of two apertures and screws (see wall mount 24) for the purpose of attaching the cutting tool to a wall. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Brallier by providing the above limitation as taught by Quimby et al. in order to obtain a device that attaches the cutting tool to a wall. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brallier (9,333,643 B2).
Brallier discloses the invention substantially as claimed except for the cutting face curves inwardly so as to form a receiving bay, and the sharp edge of the blade is flush with the cutting face and exposed within the receiving bay.  It would have been an obvious matter of design choice to modify the device of Brallier by providing the cutting face curves inwardly with the sharp edge of the blade is flush with the cutting face for the purpose of conforming with curved workpiece to facilitate cutting the workpiece, See Graham v. John Deere Co., 383 U.S. 1, 148USPQ 459.

Allowable Subject Matter
Claims 8-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724